
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.18


ADOLPH COORS COMPANY

EQUITY INCENTIVE PLAN
FOR
NON-EMPLOYEE DIRECTORS

Effective May 16, 2002

--------------------------------------------------------------------------------

ADOLPH COORS COMPANY
EQUITY INCENTIVE PLAN
FOR
NON-EMPLOYEE DIRECTORS

Effective May 16, 2002

SECTION 1
INTRODUCTION

        1.1  Establishment. Adolph Coors Company, a Colorado corporation (the
"Company"), hereby establishes the Adolph Coors Company Equity Incentive Plan
for Non-Employee Directors (the "Plan") effective May 16, 2002, for those
directors ("Directors") of the Company who are neither officers nor employees of
the Company. The Plan provides for the grant of non-qualified stock options and
restricted stock awards to Directors of the Company.

        1.2  Purposes. The purposes of the Plan are to encourage the Directors
to own shares of the Company's stock and thereby to align their interests more
closely with the interests of the other shareholders of the Company, to
encourage the highest level of Director performance by providing the Directors
with a direct interest in the Company's attainment of its financial goals, and
to provide a financial incentive that will help attract and retain the most
qualified Directors.

        1.3  Effective Date. The effective date of the Plan is May 16, 2002. The
Plan and each award granted under the amended and restated Plan is conditioned
on and shall be of no force or effect until approval of the Plan by the holders
of a majority of the shares of voting stock of the Company, unless the Company,
on the advice of counsel, determines that shareholder approval is not necessary.

SECTION 2
DEFINITIONS

        2.1  Definitions. The following terms shall have the meanings set forth
below:

        (a)  "Affiliated Corporation" means any corporation or other entity that
is affiliated with the Company through stock ownership or otherwise and is
designated as an "Affiliated Corporation" by the Board.

        (b)  "Award" means an Option or a Restricted Stock Award issued
hereunder.

        (c)  "Board" means the Board of Directors of the Company.

        (d)  "Director" means a member of the Board who is neither an officer
nor an employee of the Company. For purposes of the Plan, an employee is an
individual whose wages are subject to the withholding of federal income tax
under section 3401 of the Internal Revenue Code, and an officer is an individual
elected or appointed by the Board or chosen in such other manner as may be
prescribed in the bylaws of the Company to serve as such.

        (e)  "Disability" means a physical or mental condition of a Director
that is determined by the Social Security Administration to entitle the Director
to a Social Security disability benefit.

        (f)    "Fair Market Value" means the average of the highest and lowest
sales prices for a share of Stock on the New York Stock Exchange on a particular
date. If there are no Stock transactions on such date, the Fair Market Value
shall be determined as of the immediately preceding date on which there were
Stock transactions. In the event that the method for determining the Fair Market
Value of a share of Stock provided above shall not be practicable, then such
Fair Market Value shall be determined by such other reasonable valuation method
as the Board shall, in its

2

--------------------------------------------------------------------------------




discretion, select and apply in good faith as of the given date. If, upon
exercise of an Option, the exercise price is paid by a broker's transaction as
provided in Section 6.2(f), Fair Market Value, for purposes of the exercise,
shall be the price at which the Stock is sold by the broker.

        (g)  "Internal Revenue Code" means the Internal Revenue Code of 1986, as
it may be amended from time to time.

        (h)  "Option" means the right to purchase Stock at a stated price for a
specified period of time. All Options granted under the Plan shall be
"non-qualified stock options" whose grant is not intended to fall under the
provisions of section 422(a) of the Internal Revenue Code.

        (i)    "Option Price" means the price at which shares of Stock subject
to an Option may be purchased, determined in accordance with Section 6.2(b).

        (j)    "Restricted Stock Award" means an award of Stock granted to a
Director pursuant to Section 7 that is subject to certain restrictions imposed
by the Board in accordance with the provisions of the Plan.

        (k)  "Stock" means the no par value Class B (non-voting) Common Stock of
the Company.

        (l)    "Voting Stock" means the $1.00 par value Class A Common Stock of
the Company.

        2.2  Gender and Number. Except when otherwise indicated by the context,
the masculine gender shall also include the feminine gender, and the definition
of any term herein in the singular shall also include the plural.

SECTION 3
PLAN ADMINISTRATION

        The Board shall be responsible for the administration of the Plan. The
Board, by majority action thereof, is authorized to grant Options and Restricted
Stock Awards to one or more Directors, as determined in their sole discretion,
and subject to the election of the Director as to the form of the Award, and to
interpret the Plan, prescribe, amend and rescind rules and regulations relating
to the Plan, provide for conditions and assurances deemed necessary or advisable
to protect the interests of the Company and make all other determinations
necessary or advisable for the administration of the Plan, but only to the
extent not contrary to the express provisions of the Plan. The Board shall
determine the form or forms of the agreements with Directors which shall
evidence the particular provisions, terms, conditions, rights and duties of the
Company and the Directors with respect to Awards granted pursuant to the Plan,
which provisions need not be identical except as may be provided herein. The
Board may correct any defect, supply any omission or reconcile any inconsistency
in the Plan or in any agreement entered into hereunder in the manner and to the
extent it shall deem expedient and it shall be the sole and final judge of such
expediency. No member of the Board shall be liable for any action or
determination made in good faith. The determinations, interpretations and other
actions of the Board pursuant to the provisions of the Plan shall be binding and
conclusive for all purposes and on all persons.

SECTION 4
STOCK SUBJECT TO THE PLAN

        4.1  Number of Shares. Fifty thousand (50,000) shares of Stock are
authorized for issuance under the Plan in accordance with the provisions of the
Plan and subject to such restrictions or other provisions as the Board may from
time to time deem necessary. This authorization may be increased from time to
time by approval of the Board and by the shareholders of the Company if, in the
opinion of counsel for the Company, such shareholder approval is required.
Shares of Stock that may be issued upon exercise of Options and that are issued
as Restricted Stock Awards shall be applied to reduce the

3

--------------------------------------------------------------------------------

maximum number of shares of Stock remaining available for use under the Plan.
The Company shall at all times during the term of the Plan retain as authorized
and unissued Stock at least the number of shares from time to time required
under the provisions of the Plan, or otherwise assure itself of its ability to
perform its obligations hereunder.

        4.2  Other Shares of Stock. Any shares of Stock that are subject to an
Option that expires or for any reason is terminated unexercised and any shares
of Stock that are subject to a Restricted Stock Award and which are forfeited,
and any shares of Stock that for any other reason are not issued to a Director,
shall automatically become available for use under the Plan.

        4.3  Adjustments for Stock Split, Stock Dividend, Etc. If the Company
shall at any time increase or decrease the number of its outstanding shares of
Stock or change in any way the rights and privileges of such shares by means of
the payment of a stock dividend or any other distribution upon such shares
payable in Stock, or through a stock split, subdivision, consolidation,
combination, reclassification or recapitalization involving the Stock, then in
relation to the Stock that is affected by one or more of the above events, the
numbers, rights and privileges of the following shall be increased, decreased or
changed in like manner as if they had been issued and outstanding, fully paid
and nonassessable at the time of such occurrence: (i) the shares of Stock as to
which Awards may be granted under the Plan; (ii) the number of shares of Stock
subject to the automatic grant of Options to Directors in accordance with the
provisions of Section 6; and (iii) the shares of the Stock then included in each
outstanding Award granted hereunder.

        4.4  Other Distributions and Changes in the Stock. If

        (a)  the Company shall at any time distribute with respect to the Stock
assets or securities of persons other than the Company (excluding cash or
distributions referred to in Section 4.3),

        (b)  the Company shall at any time grant to the holders of its Stock
rights to subscribe pro rata for additional shares thereof or for any other
securities of the Company, or

        (c)  there shall be any other change (except as described in
Section 4.3), in the number or kind of outstanding shares of Stock or of any
stock or other securities into which the Stock shall be changed or for which it
shall have been exchanged,

and if the Board shall in its discretion determine that the event described in
subsection (a), (b), or (c) above equitably requires an adjustment in the number
or kind of shares subject to an Option or other Award, an adjustment in the
Option Price or the taking of any other action by the Board, including without
limitation, the setting aside of any property for delivery to the Director upon
the exercise of an Option or the full vesting of an Award, then such adjustments
shall be made, or other action shall be taken, by the Board and shall be
effective for all purposes of the Plan and on each outstanding Option or Award
that involves the particular type of stock for which a change was effected.
Notwithstanding the foregoing provisions of this Section 4.4, pursuant to
Section 7.4 below, a Director holding Stock received as a Restricted Stock Award
shall have the right to receive all amounts, including cash and property of any
kind, distributed with respect to the Stock upon the Director's becoming a
holder of record of the Stock.

        4.5  General Adjustment Rules. No adjustment or substitution provided
for in this Section 4 shall require the Company to sell a fractional share of
Stock under any Option, or otherwise issue a fractional share of Stock, and the
total substitution or adjustment with respect to each Option and other Award
shall be limited by deleting any fractional share. In the case of any such
substitution or adjustment, the total Option Price for the shares of Stock then
subject to the Option shall remain unchanged but the Option Price per share
under each such Option shall be equitably adjusted by the Board to reflect the
greater or lesser number of shares of Stock or other securities into which the
Stock subject to the Option may have been changed, and appropriate adjustments
shall be made to Restricted Stock Awards to reflect any such substitution or
adjustment.

4

--------------------------------------------------------------------------------


        4.6  Determination by the Board. Adjustments under this Section 4 shall
be made by the Board, whose determinations with regard thereto shall be final
and binding upon all parties thereto.

SECTION 5
PARTICIPATION

        5.1  In General. Each Director may receive Options and Restricted Stock
Awards, as determined by the Board in its sole discretion, on the terms and
conditions set forth under the Plan, provided that the Director may elect the
form of Award once an Award is determined by the Board to be granted. Each
Director shall, if required by the Board, enter into an agreement with the
Company with respect to an Award, in such form as the Board shall determine and
which is consistent with the provisions of the Plan. In the event of any
inconsistency between the provisions of the Plan and any such agreement entered
into hereunder, the provisions of the Plan shall govern.

        5.2  Restriction on Award Grants to Certain Individuals. Notwithstanding
the foregoing provisions of Section 5.1, no Awards shall be granted to any
lineal descendant of Adolph Coors, Jr. without the prior written approval of
counsel to the Company as to the effect of any such grant on the possible status
of the Company as a "personal holding company" within the meaning of Section 542
of the Internal Revenue Code.

SECTION 6
OPTIONS

        6.1  Grant. (a) Each Director who is elected or re-elected to the Board
at the annual meeting of shareholders, beginning with the annual meeting of
shareholders held coincident with or immediately after the Effective Date, shall
be eligible to receive an Option, granted on the last business day of the month
during which the annual meeting of shareholders of the Company is held, to
purchase such number of shares of Stock, if any, as shall be determined by the
Board in its sole discretion. If a Director is elected as a Director after the
beginning of the annual term for Directors, which begins at the May annual
shareholders meeting, the Director shall be eligible to receive an Option for
such number of shares of Stock, if any, as shall be determined by the Board in
its sole discretion.

        (b)  Date of Grant. The date on which a Director receives an Option
hereunder is referred to as the date of grant of such Option.

        (c)  Option Certificates. Each Option granted under the Plan shall be
evidenced by a written stock option agreement or certificate (an "Option
Certificate") issued in the name of the Director to whom the Option is granted.
The Option Certificate shall incorporate and conform to the terms and conditions
set forth herein.

        6.2  Terms. Options issued pursuant to the Plan have the following terms
and conditions in addition to those set forth elsewhere herein:

        (a)  Number. Each Director shall receive under the Plan Options to
purchase the number of shares of Stock specified in Section 6.1, subject to
adjustment as provided in Section 4. Such grants shall be effective at the times
specified in Section 6.1.

        (b)  Price. The price at which each share of Stock covered by the Option
may be purchased by each Director shall be the Fair Market Value of the Stock on
the date of grant, subject to adjustment as provided in Section 4.

        (c)  Duration of Options. The period within which each Option may be
exercised shall expire ten years from the date the Option is granted (the
"Option Period"), unless terminated sooner pursuant to subsection (d) below or
fully exercised prior to the end of such period.

5

--------------------------------------------------------------------------------




        (d)  Termination of Service, Death, Etc. The Option shall terminate in
the following circumstances if the Director ceases to be a Director of the
Company:

          (i)  If the Director is removed as a Director of the Company during
the Option Period for cause, as determined by the Board in its sole discretion,
the Option shall be void thereafter for all purposes.

        (ii)  If the Director ceases to be a Director of the Company on account
of Disability, the Option may be exercised by the Director (or, in case of death
thereafter, by the persons specified in Section 6.2(d)(iii)) within 36 months
following the date on which the Director ceased to be a Director (if otherwise
within the Option Period), but not thereafter. In any such case, the Option may
be exercised only as to the shares as to which the Option had become exercisable
on or before the date the Director ceased to be a Director.

        (iii)  If the Director dies during the Option Period while still serving
as a Director or within the three-month period referred to in
Section 6.2(d)(iv) below, the Option may be exercised by those entitled to do so
under the Director's will or by the laws of descent and distribution within
15 months following the Director's death (if otherwise within the Option
Period), but not thereafter. In any such case, the Option may be exercised only
as to the shares as to which the Option had become exercisable on or before the
date the Director ceased to be a Director.

        (iv)  If the Director ceases to be a director within the Option Period
for any reason other than removal for cause, Disability or death, the Option may
be exercised by the Director within three months following the date of such
termination (if otherwise within the Option Period), but not thereafter. In any
such case, the Option may be exercised only as to the shares as to which the
Option had become exercisable on or before the date the Director ceased to be a
director.

        (e)  Transferability.

          (i)  Except as specifically provided in Section 6.2(e)(ii) below, an
Option shall not be transferable by the Director except by will or pursuant to
the laws of descent and distribution. An Option shall be exercisable during the
Director's lifetime only by him or her, or in the event of Disability or
incapacity, by his or her guardian or legal representative. The Director's
guardian or legal representative shall have all of the rights of the Director
under this Plan.

        (ii)  The Board may, however, provide at the time of grant or thereafter
that the Director may transfer an Option to a member of the Director's immediate
family, a trust of which members of the Director's immediate family are the only
beneficiaries, or a partnership of which members of the Director's immediate
family or trusts for the sole benefit of the Director's immediate family are the
only partners (the "InterVivos Transferee"). Immediate family means the
Director's spouse, issue (by birth or adoption), parents, grandparents, siblings
(including half brothers and sisters and adopted siblings) and nieces and
nephews. No transfer shall be effective unless the Director shall have notified
the Company of the transfer in writing and has furnished a copy of the documents
that effect the transfer to the Company. The InterVivos Transferee shall be
subject to all of the terms of this Plan and the Option, including, but not
limited to, the vesting schedule, termination provisions, and the manner in
which the Option may be exercised. The Board may require the Director and the
InterVivos Transferee to enter into an appropriate agreement with the Company
providing for, among other things, the satisfaction of required tax withholding
with respect to the exercise of the transferred Option and the satisfaction of
any Stock retention requirements applicable to the Director, together with such
other terms and conditions as may be specified by the Board.

6

--------------------------------------------------------------------------------




Except to the extent provided otherwise in such agreement, the InterVivos
Transferee shall have all of the rights and obligations of the Director under
this Plan.

        (f)    Exercise, Payments, Etc.

          (i)  The method for exercising each Option shall be by delivery to the
Company of written notice specifying the number of shares with respect to which
the Option is exercised. The purchase of Stock pursuant to the Option shall take
place at the principal office of the Company within thirty days following
delivery of such notice, at which time the purchase price of the Stock shall be
paid in full by any of the methods set forth in Section 6.2(f)(ii) or a
combination thereof. If the purchase price is paid by means of a broker's loan
transaction as described in clause (C) of Section 6.2(f)(ii), in whole or on
part, the closing of the purchase of the Stock under the Option shall take place
on the date on which, and only if, the sale of Stock upon which the broker's
loan was based has been closed and settled, unless the Director makes an
irrevocable written election, at the time of exercise of the Option, to have the
exercise treated as fully effective for all purposes upon receipt of the
purchase price by the Company regardless of whether or not the sale of the Stock
by the broker is closed and settled. A properly executed certificate or
certificates representing the Stock shall be delivered to the Director upon
payment therefor. If Options on less than all shares evidenced by an Option
Certificate are exercised, the Company shall deliver a new Option Certificate
evidencing the Option on the remaining shares on delivery of the outstanding
Option Certificate for the Option being exercised.

        (ii)  The exercise price shall be paid by any of the following methods
or any combination of such methods, at the option of the Director: (A) cash;
(B) certified, cashier's or other check acceptable to the Company, payable to
the order of the Company; or (C) delivery to the Company of irrevocable
instructions to a broker to deliver promptly to the Company the amount of sale
or loan proceeds required to pay the purchase price of the Stock; or
(D) delivery to the Company of certificates representing the number of shares of
Stock then owned by the Director, the Fair Market Value of which (determined as
of the date the notice of exercise is delivered to the Company) equals the
exercise price of the Stock to be purchased pursuant to the Option, properly
endorsed for transfer to the Company. No Option may be exercised by delivery to
the Company of certificates representing Stock that has been held by the
Director for less than six months or such other period as shall be sufficient
for the Company to avoid, if possible, the recognition of expense with respect
to the Option for accounting purposes.

        (g)  Service Required for Exercise. Except as set forth in Sections
6.2(d) and 8, each Option shall become exercisable on the earlier of the one
year anniversary of the date of grant or the next following annual shareholders
meeting following the date of grant, provided that the Director is still serving
as a Director of the Company on such date. Except as set forth in Section 8, the
Option shall not be exercisable as to any shares as to which the continuous
service requirement has not been satisfied, regardless of the circumstances
under which the Director ceased to be a director. The number of shares as to
which the Option may be exercised shall be cumulative, so that once the Option
becomes exercisable as to any shares it shall continue to be exercisable as to
those shares until expiration or termination of the Option as provided in the
Plan.

        6.3  Shareholder Privileges. No Director shall have any rights as a
shareholder with respect to any shares of Stock covered by an Option until the
Director becomes a holder of record of such Stock, and no adjustment shall be
made for dividends or other distributions or other rights as to which there is a
record date preceding the date such Director becomes the holder of record of
such Stock, except as provided in Section 4.

7

--------------------------------------------------------------------------------

SECTION 7
RESTRICTED STOCK AWARDS

        7.1  Grant of Restricted Stock. The Board may, from time to time in its
sole discretion, grant an Award of Restricted Stock to one or more Directors.
Any such Award shall be subject to such vesting and forfeiture provisions, and
such other terms and conditions, as may be specified by the Board at the time of
the grant of the Award.

        7.2  Restrictions. Except as otherwise provided in the Plan, shares of
Stock received pursuant to a Restricted Stock Award may not be sold, assigned,
pledged, hypothecated, transferred or otherwise disposed of until the
restrictions applicable to such Stock have lapsed pursuant to Section 7.3.

        7.3  Lapse of Restrictions. Except as provided in Section 10, all
restrictions on Stock covered by a Restricted Stock Award pursuant to this
Section 7 shall lapse upon the satisfaction of such terms and conditions as may
be specified by the Board at the time of the grant of the Award.

        7.4  Privileges of a Stockholder, Transferability. A Director shall have
all voting, dividend, liquidation and other rights with respect to Stock in
accordance with its terms received by him as a Restricted Stock Award under this
Section 7. A Director's right to sell, encumber or otherwise transfer Stock
after restrictions applicable to such Stock pursuant to this Section 7 have
lapsed shall be subject to the limitations of Section 10.

        7.5  Enforcement of Restrictions. The Board shall cause a legend to be
placed on the Stock certificates issued pursuant to each Restricted Stock Award
referring to the restrictions imposed in the Plan and, in addition, may in its
sole discretion require one or more of the following methods of enforcing such
restrictions:

        (a)  Requiring the Director to keep the Stock certificates, duly
endorsed, in the custody of the Company while the restrictions remain in effect;
or

        (b)  Requiring that the Stock certificates, duly endorsed, be held in
the custody of a third party while the restrictions remain in effect.

SECTION 8
REORGANIZATION OR CHANGE OF CONTROL

        8.1  Reorganization. (a) Upon the occurrence of a Corporate Transaction
(as defined in Section 8.1(b)), and if the provisions of Section 8.2 do not
apply, the Board, or the board of directors of any corporation assuming the
obligations of the Company, shall, as to the Plan and outstanding Options and
other Awards, either (i) make appropriate provision for the adoption and
continuation of the Plan by the acquiring or successor corporation and for the
protection of any such outstanding Options and other Awards by the substitution
on an equitable basis of appropriate stock of the Company or of the merged,
consolidated or otherwise reorganized corporation that will be issuable with
respect to the Stock, provided that the excess of the aggregate Fair Market
Value of the shares subject to the Options immediately after such substitution
over the Option Price thereof is not more than the excess of the aggregate Fair
Market Value of the shares subject to such Options immediately before such
substitution over the Option Price thereof, or (ii) upon written notice to the
Directors, provide that all unexercised Options must be exercised within a
specified number of days of the date of such notice or they will be terminated.
In the latter event, the Board shall accelerate the exercise dates of
outstanding Options and accelerate the restriction period and modify the
performance requirements for any outstanding Awards so that all Options and
other Awards become fully vested prior to any such Corporate Transaction,
provided, however, that any acceleration shall be subject to the limitations and
provisions of Section 8.2(b).

8

--------------------------------------------------------------------------------

        (b)  Corporate Transaction. A Corporate Transaction shall include any of
the following:

          (i)  with the consent of the Board, a Person other than Existing
Shareholders or a Person controlled by Existing Shareholders becomes the
ultimate Beneficial Owner of more than 20% of the total voting power of the
Voting Stock of the Company and such ownership represents a greater percentage
of the total voting power of the Voting Stock of the Company than is
Beneficially Owned by Existing Shareholders on such date; except the following
acquisitions are not a Corporate Transaction: (A) an acquisition of Voting Stock
by the Company or one of its wholly-owned subsidiaries or (B) an acquisition of
Voting Stock that meets the conditions in clauses (A), (B) and (C) of
paragraph (ii) of this Section 8.1(b) below, or (C) an acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or by any corporation controlled by the Company;

        (ii)  the Company consolidates with, or merges with or into, another
Person or the Company or a subsidiary of the Company sells, assigns, conveys,
transfers, leases or otherwise disposes of all or substantially all of its
assets to any Person in a transaction that would require approval of the
Company's shareholders under Section 7-112-101 and 7-112-102 of the Colorado
Business Corporation Act (except a transfer to an entity wholly-owned by the
Company or one of its wholly-owned subsidiaries), or any Person consolidates
with, or merges with or into, the Company, (each a "Business Combination")
unless, immediately following such Business Combination, (A) all or
substantially all of the individuals and entities who were the Beneficial
Owners, respectively, of the Company Common Stock and Company Voting Stock
immediately prior to such Business Combination Beneficially Own, directly or
indirectly, 50% or more of, respectively, the then-outstanding shares of common
stock and the combined voting power of the then-outstanding Voting Stock of the
corporation resulting from such Business Combination (including, without
limitation, a corporation that as a result of such transaction owns the Company
and all or substantially all of the Company's assets either directly or though
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Company Common
Stock and Company Voting Stock, (B) no Person (other than (1) Existing
Shareholders and any Person controlled by Existing Shareholders, (2) any
corporation resulting from such Business Combination or (3) any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Business Combination) Beneficially Owns, directly or indirectly, 20% or more of
the then-outstanding voting power of the Voting Stock of such corporation and
Beneficially Owns a greater percentage of the voting power of such Voting Stock
of such Person than the Existing Shareholders and any Person controlled by
Existing Shareholders and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Board at the time of the action of the Board, if any, providing
for such Business Combination or if there was not such action, on the effective
date of this Plan; or

        (iii)  with the consent of the Board individuals who, on the effective
date of this Plan, constitute the Board (together with any thereafter elected
directors whose election by the Board or whose nomination by the Board for
election by the Company's shareholders was approved by a vote of at least a
majority of the members of the Board then in office who either were members of
the Board on the effective date of this Plan, or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the members of the Board then in office.

9

--------------------------------------------------------------------------------




        (c)  Definitions. For purposes of subsection 8.1(b) and Section 8.2, the
following definitions are applicable:

          (i)  Beneficial Owner and Beneficially Own" mean beneficial ownership
as defined in Rules 13d-3 and 13d-5 under the 1934 Act, except that a person
shall be deemed to beneficially own all securities that such person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time.

        (ii)  "Company Common Stock" means the Company's Class B Common Stock
and any other common stock (whether voting or non-voting) that may be hereafter
issued.

        (iii)  "Existing Shareholder" means the Adolph Coors, Jr. Trust, any
individual who or entity which has been, is or in the future becomes a trustee
thereof or any beneficiary thereof, any other trust the primary beneficiaries of
which are descendants of Adolph Coors, Sr. or spouses or former spouses of such
descendants, and/or any individual who or entity which has been, is or in the
future becomes a trustee of any such trusts or any beneficiary thereof.

        (iv)  "Person" means any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the 1934 Act).

        (v)  "Voting Stock" means any and all shares, interests, participations,
rights in or other equivalents of capital stock and warrants or options
exchangeable for or convertible into such capital stock which ordinarily has the
power to vote for the election of directors, managers or other voting members of
the governing body (the "Governing Board") of a Person. If any members of the
Governing Board are elected by classes of common stock voting as separate
classes, Voting Stock shall mean the stock of the class of common stock entitled
to elect the majority of the Governing Board, provided, if the separate classes
are entitled to elect equal numbers of the Governing Board, then all such shares
of common stock shall be deemed to be Voting Stock, but the voting power of
Voting Stock held by a Person (including the Existing Shareholders) shall be
separately calculated for each class and the result for each class shall be
deemed to be Beneficial Ownership of Voting Stock of the Company.

        8.2  Change of Control. (a) In General. In the event of a Change in
Control of the Company as defined in Section 8.2(c), then, subject to the
provisions of Section 8.2(b), (i) all Options shall become immediately
exercisable in full during the remaining term thereof, and shall remain so,
whether or not the Directors to whom such Options have been granted remain
Directors of the Company or an Affiliated Corporation; and (ii) all restrictions
with respect to outstanding Restricted Stock Awards shall immediately lapse. The
Board shall, in the event of a Change in Control of the Company, either (x) make
appropriate provision for the adoption and continuation of the Plan and the
outstanding Options by the acquiring or successor corporation and for the
protection of outstanding Options by the substitution on an equitable basis of
appropriate stock of the Company or of the merged, consolidated or other
reorganized corporation that will be issuable with respect to the Stock,
provided that the excess of the aggregate Fair Market Value of the shares
subject to the Options immediately after such substitution over the Option Price
thereof is not more than the excess of the aggregate Fair Market Value of the
shares subject to such Options immediately before such substitution over the
Option Price thereof, or (y) upon written notice to the Directors, provide that
all unexercised Options must be exercised within a specified number of days of
the date of such notice or they will be terminated.

        (b)  Limitation on Payments. If the provisions of this Section 8 would
result in the receipt by any Director of a payment within the meaning of
Section 280G of the Internal Revenue Code and the regulations promulgated
thereunder and if the receipt of such payment by any Director would, in the
opinion of independent tax counsel of recognized standing selected by the
Company, result in the payment by such Director of any excise tax provided for
in Section 4999 of the Internal Revenue Code, then either (i) the amount of such
payment shall be reduced in the manner

10

--------------------------------------------------------------------------------

determined by the Board to the extent required, in the opinion of such
independent tax counsel, to prevent the imposition of such excise tax; or
(ii) the amount of such payment shall not be reduced, depending upon whichever
approach results in the greatest net after-tax benefit to the Director, as
determined by such independent tax counsel.

        (c)  Definitions. (i) For purposes of the Plan, a "Change in Control"
means such time as:

        (A)  without the consent of the Board, a Person other than Existing
Shareholders or a Person controlled by Existing Shareholders becomes the
ultimate Beneficial Owner of more than 20% of the total voting power of the
Voting Stock of the Company and such ownership represents a greater percentage
of the total voting power of the Voting Stock of the Company than is
Beneficially Owned by Existing Shareholders on such date; except the following
acquisitions are not a Change in Control: (1) an acquisition of Voting Stock by
the Company or one of its wholly-owned subsidiaries or (2) an acquisition of
Voting Stock that complies with clauses (A), (B) and (C) of
Section 8.1(b)(ii) or (3) an acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company, or by any corporation
controlled by the Company, or

        (B)  without the consent of the Board, individuals who on the effective
date of this Plan constitute the Board (together with any thereafter elected
directors whose election by the Board or whose nomination by the Board for
election by the Company's shareholders was approved by a vote of at least a
majority of the members of the Board then in office who either were members of
the Board on the effective date of this amended and restated Plan or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the members of the Board then in office; or

        (C)  the shareholders of the Company approve a complete liquidation or
dissolution of the Company.

        (ii)  The definitions set forth in Section 8.1(c) shall apply for
purposes of this Section 8.2.

SECTION 9
RIGHTS OF DIRECTORS

        9.1  Retention as Director. Nothing contained in the Plan or in any
Option or Restricted Stock Award granted under the Plan shall interfere with or
limit in any way the right of the shareholders of the Company to remove any
Director from the Board pursuant to the bylaws of the Company, nor confer upon
any Director any right to continue in the service of the Company.

        9.2  Nontransferability. Except as provided in Section 6.2(e), no right
or interest of any Director in an Option or a Restricted Stock Award (prior to
the completion of the restriction period applicable thereto), granted pursuant
to the Plan, shall be assignable or transferable during the lifetime of the
Director, either voluntarily or involuntarily, or subjected to any lien,
directly or indirectly, by operation of law, or otherwise, including execution,
levy, garnishment, attachment, pledge or bankruptcy. In the event of a
Director's death, a Director's rights and interests in Options and Restricted
Stock Awards shall, to the extent vested, be transferable by testamentary will
or the laws of descent and distribution. If in the opinion of the Board a person
entitled to payments or to exercise rights with respect to the Plan is disabled
from caring for his affairs because of mental condition, physical condition or
age, payment due such person may be made to, and such rights shall be exercised
by, such person's guardian, conservator or other legal personal representative
upon furnishing the Board with evidence satisfactory to the Board of such
status.

11

--------------------------------------------------------------------------------


SECTION 10
COMPANY RIGHT TO PURCHASE STOCK

        10.1 Right of First Refusal. (a) The Board may, in its sole discretion,
provide at the time of the grant of an Award and cause to be reflected in the
agreement with respect to such Award that the Stock acquired pursuant to the
Plan shall be subject to the Company's right of first refusal set forth in the
following subsections of this Section 10.1. The Board may also, in its sole
discretion, waive the Company's rights under this Section 10 with respect to
outstanding Awards and may modify outstanding Awards accordingly, at any time
and from time to time, in its sole discretion.

        (b)  In the event of the death of a Director, or if a Director at any
time proposes to transfer to a third party any of the Stock acquired pursuant to
the Plan on or after the effective date of this amended and restated Plan, the
Director (or his personal representative or estate, as the case may be) shall
make a written offer (the "Offer") to sell all of the Stock acquired pursuant to
the Plan then owned by the Director (or thereafter acquired by the Director's
estate or personal representative pursuant to any Option or Restricted Stock
Award hereunder) to the Company at the "purchase price" as hereinafter defined.
In the case of a proposed sale of any of the Stock to a third party, the Offer
shall state the name of the proposed transferee and the terms and conditions of
the proposed transfer. In a case of a proposed sale through or to a registered
broker/dealer, the Offer shall state the name and address of the broker. The
Company shall have the right to elect to purchase all (but not less than all) of
the shares of Stock. The Company shall have the right to elect to purchase the
shares of Stock for a period of ten (10) days after the receipt by the Company
of the Offer. The provisions of this Section 10 shall apply to proposed sales
through or to a registered broker/dealer at the prevailing market price, even if
the prevailing market price should fluctuate between the date the Company
receives the Offer and the date the Company elects to purchase the shares of
Stock. In all cases, the purchase price for the Stock shall be determined
pursuant to subsection 10.1(e).

        (c)  The Company shall exercise its right to purchase the Stock by given
written notice of its exercise to the Director (or his personal representative
or estate, as the case may be). If the Company elects to purchase the Stock,
payment for the shares of Stock shall be made in full by Company check. Any such
payments shall be made within ten (10) days after the election to purchase has
been exercised.

        (d)  If the Stock is not purchased pursuant to the foregoing provisions,
the shares of Stock may be transferred by the Director the proposed transferee
named in the Offer to the Company, in the case of a proposed sale to a third
party. However, if such transfer is not made within 120 days following the
termination of the Company's right to purchase, a new offer must be made to the
Company before the Director can transfer any portion of his shares and the
provisions of this Section 10 shall again apply to such transfer. If the
Company's right of first refusal under this Section 10 is created by an event
other than a proposed transfer to a third party, the shares of Stock shall
remain subject to the provisions of this Section 10 in the hands of the
registered owner of the Stock.

        (e)  The purchase price for each share of Stock purchased by the Company
pursuant to this Section 10 shall be equal to the Fair Market Value of the Stock
on the date the Company receives the Offer under Section 10.1(a).

        10.2 Marking of Certificates. Each certificate representing shares of
Stock acquired pursuant to this Plan shall bear the following legend:

The shares of stock represented by this Certificate are subject to all the terms
of the Adolph Coors Company Equity Incentive Plan for Non-Employee Directors, as
the Plan may be amended from time to time (the "Plan"). Copies of the Plan are
on file at the office of the

12

--------------------------------------------------------------------------------

Company. The Plan, among other things, limits the right of the Owner to transfer
the shares represented hereby and provides that in certain circumstances the
shares may be purchased by the Company.

SECTION 11
GENERAL RESTRICTIONS

        11.1 Investment Representations. The Company may require any Director to
whom an Award is granted, as a condition of receiving such Option or Restricted
Stock Award, to give written assurances in substance and form satisfactory to
the Company and its counsel to the effect that such person is acquiring the
Stock subject to the Option or Restricted Stock Award for his own account for
investment and not with any present intention of selling or otherwise
distributing the same, and to such other effects as the Company deems necessary
or appropriate in order to comply with Federal and applicable state securities
laws.

        11.2 Compliance with Securities Laws. Each Option and Restricted Stock
Award shall be subject to the requirement that, if at any time counsel to the
Company shall determine that the listing, registration or qualification of the
shares subject to such Option or Restricted Stock Award upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental or regulatory body, is necessary as a condition of, or in
connection with, the issuance of shares thereunder, such Option or Restricted
Stock Award may not be accepted or exercised in whole or in part unless such
listing, registration, qualification, consent or approval shall have been
effected or obtained on conditions acceptable to the Board. Nothing herein shall
be deemed to require the Company to apply for or to obtain such listing,
registration or qualification.

        11.3 Changes in Accounting Rules. Notwithstanding any other provision of
the Plan to the contrary, if, during the term of the Plan, any changes in the
financial or tax accounting rules applicable to Options and Restricted Stock
Awards shall occur which, in the sole judgment of the Board, may have a material
adverse effect on the reported earnings, assets or liabilities of the Company,
the Board shall have the right and power to modify as necessary any then
outstanding Option or Restricted Stock Awards as to which the applicable
restrictions have not been satisfied.

        11.4 Withholding of Tax. To the extent required by applicable law and
regulation, each Director must arrange with the Company for the payment of any
federal, state or local income or other tax applicable to the exercise of an
Option or the grant of a Restricted Stock Award granted hereunder before the
Company shall be required to deliver to the Director a certificate for such
Stock free and clear of all restrictions under this Plan.

SECTION 12
PLAN AMENDMENT, MODIFICATION AND TERMINATION

        The Board may at any time terminate, and from time to time may amend or
modify the Plan provided, however, that no amendment or modification may become
effective without approval of the amendment or modification by the shareholders
if shareholder approval is required to enable the Plan to satisfy any applicable
statutory or regulatory requirements, or if the Company, on the advice of
counsel, determines that shareholder approval is otherwise necessary or
desirable.

        No amendment, modification or termination of the Plan shall in any
manner adversely affect any Options or Restricted Stock Awards theretofore
granted under the Plan without the consent of the Director holding such Options
or Restricted Stock Awards.

13

--------------------------------------------------------------------------------


SECTION 13
REQUIREMENTS OF LAW

        13.1 Requirements of Law. The issuance of stock and the payment of cash
pursuant to the Plan shall be subject to all applicable laws, rules and
regulations.

        13.2 Federal Securities Law Requirements. Awards granted hereunder shall
be subject to all conditions required under Rule 16b-3 to qualify Option or the
Restricted Stock Award for any exception from the provisions of Section 16(b) of
the 1934 Act available under that Rule. Such conditions shall be set forth in
the agreement with the Director which describes the Option or Restricted Stock
Award.

        13.3 Governing Law. The Plan and all agreements hereunder shall be
construed in accordance with and governed by the laws of the State of Colorado.

SECTION 14
DURATION OF THE PLAN

        The Plan shall terminate at such time as may be determined by the Board
of Directors, and no Option or Restricted Stock Award shall be granted after
such termination. Options and Restricted Stock Awards outstanding at the time of
the Plan termination shall become exercisable or free of restrictions, as the
case may be, in accordance with their terms.

Dated:                

--------------------------------------------------------------------------------

       
 
 
 
 
 
 
  ATTEST:       ADOLPH COORS COMPANY
 
 
 
 
 
 
          By:    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

14

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
   
  Page

--------------------------------------------------------------------------------

SECTION 1 INTRODUCTION   2   1.1   Establishment   2   1.2   Purposes   2   1.3
  Effective Date   2
SECTION 2 DEFINITIONS
 
2   2.1   Definitions   2   2.2   Gender and Number   3
SECTION 3 PLAN ADMINISTRATION
 
3
SECTION 4 STOCK SUBJECT TO THE PLAN
 
3   4.1   Number of Shares   3   4.2   Other Shares of Stock   4   4.3  
Adjustments for Stock Split, Stock Dividend, Etc   4   4.4   Other Distributions
and Changes in the Stock   4   4.5   General Adjustment Rules   4   4.6  
Determination by the Board   5
SECTION 5 PARTICIPATION
 
5   5.1   In General   5   5.2   Restriction on Award Grants to Certain
Individuals   5
SECTION 6 OPTIONS
 
5   6.1   Grant   5   6.2   Terms   5   6.3   Shareholder Privileges   7
SECTION 7 RESTRICTED STOCK AWARDS
 
7   7.1   Grant of Restricted Stock   7   7.2   Restrictions   7   7.3   Lapse
of Restrictions   7   7.4   Privileges of a Stockholder, Transferability   8  
7.5   Enforcement of Restrictions   8
SECTION 8 REORGANIZATION OR CHANGE OF CONTROL
 
8   8.1   Reorganization   8   8.2   Change of Control   10
SECTION 9 RIGHTS OF DIRECTORS
 
11   9.1   Retention as Director   11   9.2   Nontransferability   11
SECTION 10 COMPANY RIGHT TO PURCHASE STOCK
 
12   10.1   Right of First Refusal   12   10.2   Marking of Certificates   12
SECTION 11 GENERAL RESTRICTIONS
 
13   11.1   Investment Representations   13   11.2   Compliance with Securities
Laws   13   11.3   Changes in Accounting Rules   13

i

--------------------------------------------------------------------------------

  11.4   Withholding of Tax   13
SECTION 12 PLAN AMENDMENT, MODIFICATION AND TERMINATION
 
13
SECTION 13 REQUIREMENTS OF LAW
 
14   13.1   Requirements of Law   14   13.2   Federal Securities Law
Requirements   14   13.3   Governing Law   14
SECTION 14 DURATION OF THE PLAN
 
14

ii

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.18

